RESCRIPT.
The motion to take off the entry of discontinuance is denied. The mover is not a party to the suit, and, if the entry were taken off, could not be permitted to intervene in the suit and to prosecute the petition contrary *Page 475 
to the wishes of the defendant. Cross, Petitioner, 17 R.I. 568. If he deems that his interests as a creditor of the estate have been prejudiced by the discontinuance of the petition and settlement of the suit made by the administrator, he can contest the allowance of the administrator's account in the Court of Probate.